In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of fact-finding and disposition (one *718paper) of the Family Court, Suffolk County (Freundlich, J.), dated May 30, 2007, which, after a hearing, found that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted unlawful possession of a weapon by a child under 16, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services in a limited secure facility for a period of eight months.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The appellant’s contention that his placement should have been less restrictive is without merit. The Family Court has broad discretion in entering dispositional orders (see Family Ct Act § 141). Here, the Family Court carefully considered alternatives to the appellant’s placement, consistent with his best interests and the need for the protection of the community, and providently exercised its discretion in ordering the appellant’s placement in a limited secure facility (see Family Ct Act § 352.2; Matter of Katherine W., 62 NY2d 947 [1984]; Matter of Benjamin J., 10 AD3d 608 [2004]; Matter of Rene P., 226 AD2d 539 [1996]). Spolzino, J.E, Skelos, Florio and Angiolillo, JJ., concur.